NO.    PD-1486-14



                 IN THE

    COURT OF CRIMINAL APPEALS

                OF TEXAS




       ERNEST    BENL MCINTYRE
      Petitioner, Appellant                  ^0URT0FCRIiiAfAUP,v-4iS
                                                 MAY 01 2015
                   V.


                                             AbelAcosta, Cleri-
        THE   STATE     OF TEXAS
                Appellee



                                                   FILED IN
                                           COURT OF CRIMINAL APPEALS
                                                 MAY 01 2015

                                               Abel Acosta, Clerk




     MOTION   FOR LEAVE TO FILE

FIRST AMENDED MOTION FOR REHEARING




                        ERNEST BENL MCINTYRE
                        202 Avenue F, Apt.#2
                        Moody, Tx. 76557
                        (254) 853-9146
                        PETITIONER, APPELLANT PRO SE
                            NO.   PD-1486-14


ERNEST BENL MCINTYRE               §      IN THE
                                   §
V.                                 §      COURT OF CRIMINAL APPEALS
                                   §
THE STATE OF TEXAS                 §      OF TEXAS


                       MOTION FOR LEAVE TO FILE

                 FIRST AMENDED MOTION     FOR REHEARING


TO THE HONORABLE JUSTICES OF THE COURT:

     COMES now, Ernest Benl Mclntyre, Petitioner, Appellant, Movant

pro se, and files this motion requesting permission from the Court

to amend his motion for rehearing now pending before this Court,

and in support would show:

                                    I.

      Movant filed a petition for discretionary review with this

Court on January 16, 2015, which was refused February 25, 2015.

                                   II.

      Rehearing was due on or before April 13, 2015, but was not

filed until April 17, 2015, due to postal error; said motion was

post-dated April 9, 2015. Said motion is now pending before this

Court.


                                   III.

       Due to oversight, Movant failed to include relevant Supreme

Court caselaw supporting his argument that the State's withholding
of BRADY material can affect defense counsel's pre-trial decision
whether to advise the defendant to plead guilty or proceed to

trial. No other substantial changes have been made.

                                PRAYER


       WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

grant him permission to amend his motion for rehearing.


                                      Respectfully Submitted,



                                      Ernest Benl Mclntyre      ^
                                      202 Avenue F, Apt.#2
                                      Moody, Tx. 76557
                                      (254) 853-9146
                                      PETITIONER, APPELLANT, MOVANT PRO SE




                        CERTIFICATE   OF   SERVICE

       This is to certify that a true copy of the foregoing was

served on each party as indicated below on this 24th day of April

2015, via U.S. mail, postage pre-paid.


State Prosecuting Attorney             Bob Odom
P.O.   Box 12405                       Crim.Dist.Attorney
Austin, Tx. 78711                      P.O.   Box    540
                                       Belton, Tx. 76513


Tim Copeland
Attorney at Law
930 S. Bell Blvd.,Ste.408
Cedar Park, Tx. 78613
APPELLATE COUNSEL FOR MOVANT
(WITHDRAWN)

                                      Ernest Benl Mclntyre